Name: 84/96/EEC: Commission Decision of 10 February 1984 amending Decision 83/78/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the United States of America (Only the French, German, Italian, Dutch and Danish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  agricultural policy;  America
 Date Published: 1984-02-22

 Avis juridique important|31984D009684/96/EEC: Commission Decision of 10 February 1984 amending Decision 83/78/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the United States of America (Only the French, German, Italian, Dutch and Danish texts are authentic) Official Journal L 051 , 22/02/1984 P. 0021 - 0021 Spanish special edition: Chapter 03 Volume 29 P. 0304 Portuguese special edition Chapter 03 Volume 29 P. 0304 *****COMMISSION DECISION of 10 February 1984 amending Decision 83/78/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the United States of America (Only the Danish, Dutch, French, German and Italian texts are authentic) (84/96/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), Having regard to Commission Decision 83/78/EEC (3), and in particular the last sentence of Article 1 (2) (b) thereof, Whereas, under the Community plant health regime, certain Member States have been authorized by Decision 83/78/EEC (3) to provide for derogations from certain provisions of the aforementioned Directive in respect of oak wood originating in the United States of America, under certain technical conditions; Whereas the French Republic requested to add the port of Marseille to the list of the ports of unloading; Whereas the Member States have been consulted of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) (b) of Decision 83/78/EEC, 'Marseille' is hereby inserted in the list of ports of unloading after 'Livorno'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 10 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23. (3) OJ No L 51, 24. 2. 1983, p. 42.